Title: To James Madison from Thomas Jefferson, 2 January 1826
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Jan. 2 26
        
        I now return you Ritchie’s letter and your answer. I have read the last with entire approbation and adoption of it’s views. When my paper was written all was gloom, and the question of roads and canals was thought desperate at Washington after the President’s message. Since that however have appeared the S. C. resolns., Van Buren’s motion, and above all Baylie’s proposn. of Amdmt., believed to come from the President himself, who may have motives for it. After these, before we can see their issue my proposn. would certainly be premature. I think with you too that any measures of opposition would come with more hope from any other state than from Virginia, and S. C. N. York and Massachusets being willing to take the lead, we had better follow. I have therefore suppressed my paper, and recommend to Gordon to do nothing until we see the course Bailey’s proposn. will take, which I think a desirable one in itself.
        I have been quite anxious to get a good drawing master in the Military or landscape line for the University. It is a branch of male educn. most highly & justly valued on the continent of Europe. One, most highly recommended as a landscape painter and as a person of character offered himself under a mistaken expectn. as to the emoluments. I authorised Dr. Emmet to speak with him on the subject, and inclose you his letter. Rembrandt Peale, whose opinion I asked is as high in his praises as Emmet. I fear his present birth is too good to leave it for ours under it’s present uncertainties. His predilection to come to us might have some weight. Whether the offer to pay the expences of his removal might be sufficient for him and approvable by us is a question. There is a more advantageous offer we might make him. You know we have 2 pavilions not yet occupied, nor likely soon to be so. A rent of 8. p. c. would be 600 D. a year. We could let him have the occupn. gratis until an addition to our Professors might call for a resumption of it. I shall suggest this offer to Emmet but to avoid all engagement till the sanction of the Visitors should be obtained. Be so good as to return me the letter. Ever & affectly. yours
        
          Th: J.
        
      